Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner did not find a teaching or suggestion for modifying closest art Tout et al (US 2014/0163487) and Foley et al (WO 2016/007536) such that the valve includes a valve seat positioned within the interior of the collapsible liquid container and a valve head positioned within the interior of the collapsible liquid container and wherein the valve moves between an open condition where the valve head is spaced from the valve seat, and further including a coil spring to biase the valve to the closed condition. Cuzydlo (US 2010/0018607) is the closest candidate for combination with Foley and Tout, as it has all of the required structure except for a valve seat positioned within the interior of the liquid container. Modify Tout and Foley as taught by Cuzydlo and also include the valve seat positioned within the collapsible liquid container would be both based on impermissible hindsight and would render the valve of Cuzydlo inoperable for its intended purpose as the valve seat of Cuzydlo is required to be outside of the liquid container in order to function as intended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783